In an action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Kings County, dated June 23, 1965, which (1) granted defendant’s motion to vacate plaintiffs’ notice of discovery and inspection and (2) denied plaintiffs’ cross motion to extend their time to complete pretrial proceedings. Order reversed, without costs; defendant’s motion denied; and plaintiffs’ cross motion granted. The discovery and inspection pursuant to plaintiffs’ notice dated April 5, 1965 shall proceed on a date to be fixed in a new written notice of not less than 10 days, to be given by plaintiffs. The papers disclose that discovery was sought by plaintiffs of an accident report made by defendant’s employee to defendant on the day of the accident which is the subject of this action. It is our opinion that under these circumstances the report was prepared for the benefit of the defendant employer in the ordinary course of its business and therefore was subject to full disclosure (Bloom v. New York City Tr. Auth., 20 A D 2d 687). The inference to be drawn from these facts is not rebutted by the mere conclusory allegation of defendant that the report was material prepared solely for litigation. Munder, Acting P. J., Martuscello, Latham, Shapiro and Gulotta, JJ., concur.